DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, drawn to a first unit in the reply filed on April 21, 2021 is acknowledged.  The traversal is on the ground(s) that a search relating to.  This is not found persuasive because with regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is not a reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  

The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2020, 07/21/2020, and 06/04/218 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "unit for" in claim 1, “unit” in claims 2-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  




	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/161609 A1-Weissenbach et al.
Claim 1
“comprising a first lateral face, a second lateral face and a front face which meets the two said lateral faces; said front face comprising: - a plurality of valves adapted to receive and act upon one or more legs of a disposable flow path;”:  Weissenbach et al. disclose the device 1 comprises a first lateral face 3, a second lateral face 4, and a front face 5 for meeting the first and second lateral faces 3 and 3 (pg. 6, lines 31-32, and pg. 7, line 1, Fig. 6); legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23).
“said front face comprising: a plurality of valves adapted to receive and act upon one or more legs of a disposable flow path;”:  Weissenbach et al. disclose a front lateral face 3 comprises as plurality of valves (pinch valves 125A-125N so as to allow the passage of liquid, pg. 14, line 13, Figs. 3 and 4); legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23).   Further, Weissenbach et al. disclose the device uses tangential flow filtration (TFF, pg. 1, line 17); disposable flow path (disposable conduits, pg. 25, line 19).
“optionally one or more pumps adapted to receive and act upon one or more legs of said disposable flow path;”:  Weissenbach et al. disclose the device is provided with the treatment components in particular by one or more pumps (pg. 5, line 22); legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of 
“optionally one or more sensors adapted to receive and to measure one or more parameters in one or more legs of said disposable flow path”: Weissenbach et al. disclose sensors (pressure sensors 126A to 126D, pg. 14, lines 15-16); legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23); disposable flow path (disposable conduits, pg. 25, line 19).
“said plurality of valves and optional pumps and sensors are vertically offset from each other to give one or more legs of a disposable flow path received by said valves and optional pumps and sensors a slope of at least 3.0 degrees from the horizontal plane.”:  Weissenbach et al. disclose a plurality of valves (pg. 14, line 13), optional pumps (one or more pumps, pg. 5, line 22), sensors (pressure sensors, pg. 14, lines 15-16), Figs. 4 and 5 illustrate the valves, pumps, and sensors are vertically offset; legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23);  disposable flow path (disposable conduits, pg. 25, line 19).  Further, Weissenbach et al. disclose each section of the conduit is substantially horizontal, with a slope of at least 3º (pg. 20, lines 23-26).

Claim 2: “wherein said valves and optional pumps and sensors are arranged to give one or more legs of said disposable flow path a slope of 3.0-10.0, such as 3.0-8.0 degrees from the horizontal plane.”:  Weissenbach et al. disclose a plurality of valves (pg. 14, line 13), optional pumps (one or more pumps, pg. 5, line 22), sensors (pressure sensors, pg. 14, lines 15-16), Figs. 4 and 5 illustrate the valves, pumps, and sensors; legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23).  Further, Weissenbach et al. disclose each section of the conduit is substantially horizontal, with a slope of at least 3º (pg. 20, lines 23-26).

Claim 3: “wherein said valves and optional pumps and sensors are arranged to give all legs of said disposable flow path a slope of at least 3.0, such as at least 4.0, degrees from the horizontal plane.”:  Weissenbach et al. disclose a plurality of valves (pg. 14, line 13), optional pumps (one or more pumps, pg. 5, line 22), sensors (pressure sensors, pg. 14, lines 15-16), Figs. 4 and 5 illustrate the valves, pumps, and sensors; legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23).  Further, Weissenbach et al. disclose each section of the conduit is substantially horizontal, with a slope of at least 3º (pg. 20, lines 23-26).

Claim 4: “further adapted to receive a filter element fluidically connected to said disposable flow path.”:  Weissenbach et al. the purification treatments are essentially carried out by filtering operations in a circuit leading to a container for collecting the 

Claim 5: “wherein said plurality of valves comprises one or more pinch valves.”:  Weissenbach et al. disclose (pinch valves 125A-125N so as to allow the passage of liquid, pg. 14, line 13).

Claim 6: “wherein said one or more pumps comprise a peristaltic pump.”:  Weissenbach et al. disclose one or more pumps, for example of the peristaltic type (pg. 5, line 22).

Claim 7: “further comprising guides on said front face between said valves and optional pumps and sensors for installation of said disposable flow path”: Weissenbach et al. disclose a front face, valves, pumps, and sensors for installation of a disposable flow path and a slope of at least 3 degrees from the horizontal plane (pg. 6, lines 31-32, and pg. 7, line 1, Fig. 6, and pinch valves 125A-125N so as to allow the passage of liquid, pg. 14, line 13, Figs. 3 and 4.  Additionally, Weissenbach et al. disclose one or more pumps, pg. 5, line 22), sensors (pressure sensors, pg. 14, lines 15-16).  Further, Weissenbach et al. disclose a panel 7 which has similar guides (shaping channels 81, pg. 10, and lines 21-22, Fig. 1); 
“wherein said guides are essentially linear with slopes of at least 3, such as at least 4, degrees from the horizontal plane.”:  Weissenbach et al. 

Claim 8: “wherein said guides comprise visually and/or tactilely distinguishable lines.”:  Weissenbach et al. discloses via Fig. 1, the guides (plurality shaping channels 81 which are recessed) are illustrated as tactilely distinguishable.

Claim 9: “wherein said guides comprise pegs, ledges and/or recesses adapted to receive said disposable flow path.”:  Weissenbach et al. discloses similar pegs or recesses (pad 231, pg. 15, line 21, Fig.1), adapted to receive the disposable flow path.

Claim 10: “further comprising a processor with an optical display, wherein a graphical user interface on said optical display shows an outline of said front face with valves, optional pumps and sensors and the flow path, with one or more, such as all,”:  Weissenbach et al. discloses control panel 14 provided with a graphical touch interface 15 enabling the biological liquid treatment process to be verified and controlled (pg. 8, lines 1-2, Fig. 1); further, Fig. 1 illustrates all valves, pumps, sensor, legs and flow path having a slope above 3 degrees from horizontal plane.
“legs of said flow path having a slope of at least 3 degrees from the horizontal plane.”:  Weissenbach et al. discloses the control panel 14 is thus arranged at a height enabling a user to make use of it (pg. 8, lines 3-4); legs (a network for conveying liquid between said connectors, said 

Claim 11: “first unit of claim 1, which is a tangential flow filtration unit.”: Weissenbach et al. discloses the purification is carried out by means of a succession of treatments such as concentration by tangential flow filtration (TFF, pg. 1, line 14, and 16-17).

Claim 12: “first unit of claim 1, which is a chromatography unit.”:  Weissenbach et al. discloses other operations exist such as chromatography (pg. 1, line 17-18).

Claim 13: “first unit of claim 1, which is a bioreactor.”:  Weissenbach et al. discloses that biopharmaceutical liquids are in general obtained by culture in a bioreactor (pg. 1, lines 11-12).

Claim 14: “first unit of claim 1, adapted to be juxtaposed by the first lateral face against a second unit.”:  Weissenbach et al. discloses a first lateral face (pg. 6, line 31, Fig. 1).  Further, Weissenbach et al. discloses depending on the treatments carried out, the biological liquid treatment installation comprises, in addition to the device according to the invention, one or more other devices, for example juxtaposed against the device according to the invention (pg. 5, lines 16-19).

Claim 15: “first unit of claim 14, adapted to be juxtaposed by the second lateral face against a third unit.”:  Weissenbach et al. discloses a second lateral face (pg. 7, line 32).  Further, Weissenbach et al. discloses depending on the treatments carried out, the biological liquid treatment installation comprises, in addition to the device according to the invention, one or more other devices, for example juxtaposed against the device according to the invention (pg. 5, lines 16-19).

Claim 16: “wherein at least one of said second and third units is adapted to receive a tank, such as a flexible bag, fluidically connected to said disposable flow path.”:  Weissenbach et al. discloses depending on the treatments carried out, the biological liquid treatment installation comprises, in addition to the device according to the invention, one or more other devices, for example juxtaposed against the device according to the invention (pg. 5, lines 16-19).  Additionally, Weissenbach et al. discloses these devices are provided with the treatment components of the surroundings mentioned above formed in particular by a source container containing the product to treat and/or by a treated liquid collecting container, these treatment components of the surroundings each being connected to the bag, directly (pg. 5, lines 20-25).

Claim 17: “first unit of claim 1, further comprising a disposable flow path received by said plurality of valves and optional pumps and sensors.”:  Weissenbach et al. discloses a disposable flow path (disposable conduits, pg. 25, line 19); valves (pinch valves 125A-125N so as to allow the passage of liquid, pg. 14, line 13); Weissenbach et 

Claim 18: “first unit of claim 17, wherein the legs of said flow path are aligned with said guides.”:  Weissenbach et al. disclose via Fig. 1 the legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23) are aligned with the guides (recessed shaping channels 81, pg. 10, line 22).

Claim 19: “first unit of claim 17, wherein said disposable flow path comprises at least one air outlet leg and/or at least one draining leg.”:  Weissenbach et al. disclose a slope between the tangential filter connector and the same junction, for flow by draining of the processed liquid (pg. 3, lines 30-32).

Therefore, the reference of Weissenbach et al. meet the limitations of claims 1-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799